UNPUBLISHED
                                                                FILED: April 19, 2016


                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT




                                     No. 14-4370
                                 (5:12-cr-00376-F-1)


UNITED STATES OF AMERICA

              Plaintiff - Appellee

v.

ALEJANDRO GARCIA-LAGUNAS, a/k/a Alex Fuentes

              Defendant - Appellant



                                       ORDER


      Upon consideration of submissions relative to the petition for rehearing, the

court grants the petition for panel rehearing, vacates the original opinion and

judgment, and dismisses the petition for rehearing en banc as moot without

prejudice to refiling after the panel’s further decision on rehearing.

      The parties are directed to submit simultaneous briefs, of no more than 15

pages, by May 10, 2016, addressing the issue of whether evidentiary error, if
assumed to be of constitutional magnitude, is nonetheless harmless beyond a

reasonable doubt.

                                      For the Court

                                      /s/ Patricia S. Connor, Clerk